Citation Nr: 1004049	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-26 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
medical expenses associated with private medical treatment 
received from September 10, 2007 to September 14, 2007.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Huntington, West Virginia.  The VA Medical Center granted the 
Veteran's claim from September 7, 2007 to September 9, 2007 
and denied his claim from September 10, 2007 to September 14, 
2007.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for a left 
shoulder fracture, left humerus fracture, right comminuted 
patellar fracture, and great toe dislocation at Charleston 
Area Medical Center from September 10, 2007 to September 14, 
2007.

2.  The evidence of record reflects that the Veteran had no 
service-connected disabilities at the time of the 
unauthorized medical care, and currently has no service-
connected disabilities.

3.  Medical care received from September 10, 2007 to 
September 14, 2007 was not for a continued medical emergency 
of such a nature that delay would have been hazardous to life 
or health, and VA facilities were feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement for medical services provided 
by Charleston Area Medical Center from September 10, 2007 to 
September 14, 2007 have not been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-
1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has specific duties to notify and assist claimants in the 
development of claims.  Because the claim in this case is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  Moreover, the Board has reviewed the case 
for purpose of ascertaining whether the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim for reimbursement of unauthorized medical 
expenses, and the Board concludes that the requirements for 
the fair development of the appeal have been met in this 
case.

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what is required or 
might be helpful to his case. For example, the appellant was 
provided with a VCAA letter and statement of the case in 
September 2008.  This correspondence provided the appellant 
with the governing laws and regulations, explained how VA 
will help obtain medical records, and informed the Veteran of 
the basis for the denial of his claim.  The appellant was 
provided several opportunities to provide pertinent evidence 
in support of his claim, and he has provided pertinent 
evidence and argument.  In addition, the Veteran was offered 
an opportunity for a hearing in this case, but waived his 
opportunity for a hearing.  Further development is not 
warranted.  The Board's decision to proceed in adjudicating 
this claim does not therefore prejudice the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The Veteran has filed a claim for payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at Charleston Area Medical Center from September 10, 
to September 14, 2007.  Generally, the admission of a veteran 
to a non-VA hospital at VA expense must be authorized in 
advance.  See 38 C.F.R. § 17.54 (2009).  Under 38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120, however, VA may reimburse 
service-connected veterans for unauthorized medical expenses 
incurred in non-VA facilities.  The Board notes that the 
Veteran currently has no service-connected disabilities, he 
was not service connected for any disabilities at the time of 
this treatment, and he was not shown to have been 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Thus, reimbursement is not available under the 
provisions of 38 U.S.C.A. § 1728(a).  Nevertheless, payment 
for or reimbursement of emergency services for nonservice-
connected conditions in non-VA facilities may be authorized 
under the Millennium Health Care Act, 38 U.S.C.A. § 1725 as 
implemented at 38 C.F.R. § 17.1002.  To be eligible for 
reimbursement under this authority, the Veteran has to 
satisfy all of the following conditions: 

(a) the emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public; 

(b) the claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health that a 
prudent layperson who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention 
to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part; 

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred to 
a VA or other Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency 
treatment to a limited group of veterans, 
primarily those who receive emergency treatment 
for a service-connected disability).

38 C.F.R. § 17.1002 (2009). 

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2009).  The 
Veteran's claim was received on September 28, 2007-14 days 
following discharge from the hospital.  Therefore, he meets 
the requirements set forth in 38 C.F.R. § 17.1004.

The record reflects that the Veteran fell from a 12-foot 
ladder, and presented to the Charleston Area Medical Center 
emergency room on September 7, 2007, with a left shoulder 
fracture, left humerus fracture, right comminuted patellar 
fracture, and great toe dislocation.  On September 8, 2007, 
the Veteran had an open reduction internal fixation of the 
left proximal humerus fracture and a patellectomy of the left 
patella.  On September 10, 2007, physical 
therapy/occupational therapy was to begin.  The Veteran was 
able to move from his bed to a chair with assistance.  The 
case coordinator spoke with the Veteran's wife later that day 
and she expressed interest in taking the Veteran home.  She 
needed VA to provide her with durable medical equipment for 
home use.  On September 11, a note was made that the hospital 
faxed VA a list of medical equipment the Veteran would need 
at home, and VA said it would take two to four days to obtain 
the equipment.  On September 12, the nurse practitioner noted 
that the Veteran "will be discharged home [with] wife once 
VA approves equipment."  The Veteran remained at Charleston 
Area Medical Center until he was discharged on September 14, 
2007.  See discharge summary.

It is undisputed that on admission to Charleston Area Medical 
Center on September 7, 2007 and through to September 9, 2007, 
there existed a medical emergency such that delay in 
treatment would have been hazardous to the Veteran's life or 
health.  VA has agreed to the payment for, or reimbursement 
of, unauthorized expenses for medical treatment at Charleston 
Area Medical Center, including an open reduction internal 
fixation of the left proximal humerus fracture and a 
patellectomy of the left patella performed on September 8, 
2007.

The issue in dispute is whether the emergent condition that 
existed from September 7 to 9, 2007, had abated at any time 
during the remaining period of hospitalization at Charleston 
Area Medical Center (September 10, 2007 though September 14, 
2007), such that the Veteran could have been transferred to a 
VA hospital.  See 38 C.F.R. § 17.1002(d).  If it had abated 
then payment for, or reimbursement of, expenses for 
unauthorized medical treatment at the Charleston Area Medical 
Center must be denied, effective from the date of such 
abatement.  If the medical emergency had not abated then 
payment for, or reimbursement of, expenses for unauthorized 
medical treatment at Charleston Area Medical Center should be 
granted for the entire time period in question.  The Veteran 
does not meet all elements set forth in 38 C.F.R. § 17.1002.

The Board finds that the claim for payment or reimbursement 
for any medical care beyond the initial emergency evaluation 
and treatment was not for a continued medical emergency of 
such a nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility.  The record 
shows that on September 10, 2007, the Veteran was "doing 
well."  See September 10, 2007 entry at 6:26 a.m.  At 10:38 
a.m. there was a note to "transfer [the Veteran] to ortho."  
An 11:00 a.m. note stated, "[Physical and occupational 
therapy] to start today."  The Veteran was able to move from 
his bed to a chair with assistance.  Later that afternoon, 
the wife told the nurse that she "wanted to take [the 
Veteran] home with [home health and durable medical 
equipment]."  Arrangements were made with VA to secure the 
necessary equipment, and the record shows that the Veteran 
was ready to be discharged but was waiting for the equipment 
to be delivered to his home.  See, e.g., September 12, 2007 
note at 5:10 a.m. (stating that accounts payable waiting on 
VA to secure durable medical equipment before discharge).  
There was no indication that the Veteran was not able to be 
moved, as the notes of record indicate that he was 
transferred to ortho on September 10, 2007, and his wife was 
requesting to take him home at that time.  Therefore, the 
Board finds that between September 10 and 14, 2007, the 
Veteran's condition was not a continuing medical emergency, 
and he could have been safely transferred to a VA or other 
Federal facility while he waited for the home equipment to be 
provided by VA.

The Board recognizes that the Veteran's wife argues that he 
was not in a condition to be safely transferred to a VA or 
Federal facility because his right leg and left arm injuries 
were too extensive to even take care of his personal hygiene.  
The Board understands that the Veteran was recovering from 
severe trauma related to a fall and resulting surgery, but by 
September 10, 2007, his condition did not represent a 
continuing medical emergency that would prevented him from 
being transferred to another hospital.  The Veteran was 
stabilized and recovering.  He was able to move from his bed 
to a chair and use the toilet with assistance.  On September 
10, 2007, his wife expressed that she was ready for him to be 
discharged home.  Several notations of record indicate that 
the only delay to discharge was VA delivering the necessary 
home medical equipment.

As the Veteran does not meet the statutory requirements in 38 
C.F.R. § 17.1002(d), his claim for entitlement to 
reimbursement of unauthorized medical services must be 
denied.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized 
medical expenses associated with private medical treatment 
received from September 10, 2007 to September 14, 2007, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


